Citation Nr: 1029975	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include as secondary to service-connected internal derangement of 
the left knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.


FINDING OF FACT

The Veteran's right knee disorder was caused by his service-
connected internal derangement of the left knee with traumatic 
arthritis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right 
knee disorder as secondary to service-connected internal 
derangement of the left knee with traumatic arthritis have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board grants service 
connection for a right knee disorder as secondary to his service-
connected left knee disability.  This award represents a complete 
grant of the benefits sought on appeal.  Thus, any deficiency in 
VA's compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran contends that he has developed a right knee disorder 
due to his service-connected left knee disability.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

In a January 2008 VA orthopedics consultation report, the Veteran 
was diagnosed with degenerative joint disease of the bilateral 
knees.  Therefore, the Veteran suffers from a current disorder of 
degenerative joint disease of the right knee.  At this 
consultation, the physician, an orthopedic surgeon, also noted 
that the pain in his left knee undoubtedly caused the Veteran to 
change his gait, and that this may have affected his right knee, 
although it was impossible to say to what degree.  

In June 2008, the Veteran was provided with a VA examination.  
The examiner found that the Veteran's right knee was normal with 
no functional impairment.  An addendum was added noting that the 
x-ray showed osteoarthritis, but the examiner noted that it was 
without any abnormality.  The examiner provided the opinion that 
it is not likely that the service-connected internal derangement 
of the left knee contributed to the left knee difficulty, and 
that the Veteran's weight, instead, has had a highly significant 
effect on the development of arthritis.

The Veteran has submitted statements from his private physicians.  
Dr. Brex submitted two statements, dated January 2008 and April 
2008, asserting that the Veteran's service-connected left knee 
disability contributed to the deterioration of the right knee 
because the Veteran likely altered his gait to compensate for the 
left knee disability.  Specifically, he wrote that "there is at 
least a 50 percent probability that the degeneration of the right 
knee is secondary to this alteration in his gait."  Dr. Brex 
noted that the Veteran has been a patient of his for 17 years, 
although he received most of the treatment for his knee through 
the VA.  Additionally, Dr. Norris, a cardiologist, submitted a 
statement asserting that the Veteran suffers from arthritis and 
alignment problems of the right knee due to the problem with his 
left knee.  She also noted that the Veteran has been a patient 
for several years. 

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disability and his 
service-connected left knee, as there are here, it is the 
responsibility of the Board to assess the credibility and weight 
given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  

The Board finds that the opinions of the VA orthopedic surgeon 
and the Veteran's private physician are more probative than the 
opinion offered by the VA examiner.  The VA examiner's opinion 
did not address the issue of whether the Veteran's right knee 
disorder, even if primarily caused by his weight, could have been 
aggravated by his left knee disability.  Additionally, the 
examiner noted the Veteran's statement that he has shifted his 
weight from the left knee to the right knee over the years as 
historical data, but did not address this statement in drawing 
the conclusion that the Veteran's right knee disorder was caused 
by his weight.  Therefore, the VA examiner's opinion lacks the 
sort of reasoned analysis that provides most of the probative 
value of a medical opinion; rather, the opinion contains only the 
conclusion that the Veteran's right knee problem is due to his 
weight.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

Conversely, the Veteran's private physician explained that his 
opinion that the Veteran's right knee disorder was due to his 
left knee disability was premised on the gait changes that 
resulted from progressively disabling pain in the left knee.  
Furthermore, although the VA orthopedic surgeon provided only the 
opinion that the Veteran's left knee disability "may" have 
caused his right knee disorder, she nevertheless corroborated Dr. 
Brex's theory of causation by finding that the pain in the 
Veteran's right knee "undoubtedly" caused him to change his 
gait.  Furthermore, Dr. Norris also found that the Veteran's 
right knee problems were due to his left knee problem.  
Therefore, due to the level of expertise of the VA orthopedic 
surgeon, her corroboration of the Dr. Brex's theory of causation, 
and the reasoned analysis provided in Dr. Brex's opinion, the 
evidence showing that the Veteran's right knee disorder is caused 
by his left knee disability is more probative than the evidence 
against such that the evidence of record in at least relative 
equipoise.  Therefore, the Board resolves any doubt any favor of 
the Veteran and finds that his right knee disorder is related to 
his service-connected left knee disability.

Therefore, as the evidence establishes the existence of a right 
knee disorder, to include degenerative joint disease, and the 
Board sees no reason to reject the competent medical evidence of 
record showing that the Veteran's right knee disorder is caused 
by his service-connected left knee disability, any doubt is 
resolved in the Veteran's favor such that the evidence supports 
service connection for a right knee disorder as secondary to 
service-connected internal derangement of the left knee with 
traumatic arthritis.  38 U.S.C.A. § 5107(b).  The appeal is 
granted. 


ORDER

Service connection for a right knee disorder as secondary to 
service-connected internal derangement of the left knee with 
traumatic arthritis is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


